United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Englishtown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0699
Issued: July 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 2, 2015 appellant, through counsel, filed a timely appeal from the August 5,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from August 5, 2014, the date of OWCP’s last decision was
February 1, 2015, a Sunday, consequently, the period for filing the appeal ran to the next business day, Monday,
February 2, 2015. Since using February 6, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is February 2, 2015, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f).

ISSUE
The issue is whether appellant met her burden of proof to establish that the May 24, 2011
work injury accelerated or contributed to her preexisting chondromalacia.
FACTUAL HISTORY
On May 24, 2011 appellant, then a 44-year-old rural carrier, filed a traumatic injury claim
alleging that she was injured at work on that date when her feet got stuck between two skids
causing her to lose her balance and fall into a split position.
In a May 24, 2011 emergency room report, Dr. Tracey Lee, Board-certified in emergency
medicine, diagnosed a muscle strain. In a June 22, 2011 report, Dr. Jason Wong, a Boardcertified osteopath specializing in sports medicine, noted the work incident and advised that
appellant fell in some sort of split position that did not result in direct trauma on the knee, but
pulled and twisted it. He diagnosed a torn medial meniscus of the left knee. On August 12, 2011
Dr. Wong advised that a magnetic resonance imaging (MRI) scan confirmed a medial meniscus
tear of the left knee and indicated possible grade III chondromalacia.
Initially OWCP denied the claim but, upon reconsideration, it accepted the claim for left
knee tear of the medial meniscus. On March 12, 2012 appellant underwent a left knee
arthroscopy authorized by OWCP. She stopped work and received appropriate wage-loss
compensation.
In a March 12, 2012 operative report, Dr. Wong noted performing the left knee medial
meniscectomy, excision of the ligamentum and plica, excision of two bone spurs, and
chondroplasty of the trochlear groove. Dr. Wong stated that appellant had grade III, near grade
IV chondromalacia of the trochlear groove. He prescribed physical therapy and continued noting
appellant’s postoperative status.
On May 1, 2012 OWCP referred appellant, together with the medical record and a
statement of accepted facts, to Dr. Jeffrey Lakin, a Board-certified orthopedic surgeon, for a
second opinion regarding appellant’s work-related condition and work status. In his May 23,
2012 report, Dr. Lakin noted that appellant’s pain had improved following surgery but she was
still having difficulty with weakness of the knee. On examination, Dr. Lakin found no effusion,
well-healed arthroscopic portals anteroinferiorly and medially, no lateral joint line tenderness,
and minimal tenderness over the arthroscopic portal medially. He noted that there was no
patellofemoral tenderness, compression, or grind. Dr. Lakin further noted that range of motion
was less than three degrees of extension to 120 degrees of flexion. Appellant was able to squat
and bend with no significant difficulty. Quad and hamstring strength was 5/5, and the gait was
unremarkable. Dr. Lakin stated that appellant had excellent motion and strength of the knee with
minimal tenderness over the arthroscopic portal. He opined that appellant was not suffering
from any residuals of the work-related injury and that the accepted condition was resolved.
Dr. Lakin advised that appellant could perform the duties of her position full time and that she
had no other orthopedic conditions that prevented her from working. He stated that appellant did
not require any additional medical care for her work-related injury.

2

In a July 6, 2012 report, Dr. Wong stated that appellant continued to have pain in the
medial aspect of her left knee. He diagnosed left knee pain secondary to weakness of the quads
and recommended a different physical therapy facility.
On August 21, 2012 OWCP referred appellant, together with the medical record and a
statement of accepted facts, to Dr. Melvin Vigman, a Board-certified neurologist, for a second
opinion to determine whether appellant suffered any neurological deficit related to the workrelated condition. In a September 13, 2012 report, Dr. Vigman reiterated the history of
appellant’s injury and her treatment history. He advised that appellant reported continued left
knee pain, particularly when she put weight on it. On examination, appellant had normal
strength, coordination, sensation, and reflexes of the lower extremities. Dr. Vigman assessed no
neurological disease or damage. He advised that appellant could perform her regular duties from
a neurological standpoint and that there was no need for neurological treatment.
In an October 11, 2012 report, Dr. Wong noted that appellant reported anteromedial joint
discomfort as well as discomfort over the superolateral aspect of the patella. He noted findings
and opined that she had a bit of chondromalacia in the patella. However, Dr. Wong advised that
he did not believe chondromalacia to be the cause of appellant’s pain. Rather, he attributed it to
quad weakness. Dr. Wong noted that he would likely discharge her from his care at her next
appointment and that she could return to work at that time. He advised that at the present time
appellant should only do sedentary work due to her inability to carry any significant weight. On
November 9, 2012 Dr. Wong noted that appellant had continued pain, diagnosed
chondromalacia, and advised that she needed further treatment and therapy.
By letter dated November 15, 2012, OWCP sent Dr. Lakin appellant’s position
description. It requested an addendum report addressing whether appellant would have difficulty
performing any aspect of her job. In a November 15, 2012 report, Dr. Lakin advised that he
reviewed appellant’s job description and concluded that she could return to full-time work. He
reiterated the findings from his May 23, 2012 examination and opined that appellant had
excellent function of her knees, strength and motion.
By letter dated December 13, 2012, OWCP advised appellant that it proposed to
terminate her wage-loss and medical benefits. It advised that the weight of the evidence was
represented by Dr. Lakin who found that there were no residuals of her accepted condition and
that she was no longer disabled from work.
In a January 4, 2013 report, Dr. Wong advised that appellant continued to have
discomfort of her left knee due to incomplete rehabilitation of the quads and chondromalacia of
the knee. Examination of the left knee revealed no significant effusion, heat, or warmth.
Dr. Wong noted that she could fully extend and flex her knee. He advised that there was some
tenderness in the patellofemoral joint medially, no medial joint line tenderness, and anteromedial
soreness. Dr. Wong assessed mild chondromalacia of the left knee with some anterior knee pain
secondary to quad weakness. He advised that appellant was undergoing injections into her left
knee for her chondromalacia.
In a January 11, 2013 report, Dr. Wong advised that appellant was still experiencing pain
on the medial side of the knee. He advised that examination revealed no heat, warmth, or any

3

significant effusion. Dr. Wong assessed chondromalacia of the left knee in the anterior knee as
well as irritation of the medial joint space.
By decision dated January 28, 2013, OWCP terminated appellant’s wage-loss and
medical benefits effective January 28, 2013.
In a January 18, 2013 report, Dr. Wong advised that appellant completed her final
injection. However, appellant still complained of pain and discomfort in the left knee. Her
biggest complaint was discomfort over the anteromedial joint line, but arthroscopic pictures
revealed that it appeared stable and should not cause her any problems. Dr. Wong noted that he
would see appellant again in one month and at that time she would be at maximum medical
improvement.
By letter dated January 31, 2013, appellant, through counsel, requested an oral telephone
hearing.
In a February 12, 2013 addendum report, Dr. Wong reiterated the findings of his earlier
reports. He noted that in his initial examination he assessed a torn medial meniscus which he
attributed to the work accident and chondromalacia of the trochlear groove. Dr. Wong noted that
appellant’s chondromalacia may have been present priory to the injury, but he advised that she
had no symptoms of pain or discomfort to the anterior aspect of the knee prior to the injury. He
opined that the work-related injury caused appellant to have a permanent injury to the medial
meniscus of the knee and exacerbated the chondromalacia of the joint and trochlear groove.
Dr. Wong further opined that appellant would always have residual pain and discomfort of the
medial joint as well as to the patellofemoral joint. He noted that the damage to the cartilage
could not be repaired, only mitigated.
In a February 15, 2013 report, Dr. Wong advised that appellant had completed her series
of injections and noted that she still had discomfort over the anteromedial joint line. Left knee
examination showed a slight valgus deformity, tenderness over the anteromedial joint line, no
significant pain over the anterior aspect of the knee, discomfort with crepitance, and no effusion.
Appellant could fully extend her knee and flex it without any difficulty. She could fire her right
quad a little better than she could on the left. Dr. Wong assessed osteoarthritis of the trochlear
groove. He advised that appellant had reached maximum medical improvement.
During the May 17, 2013 hearing, appellant’s counsel argued that the there was a conflict
in the medical evidence regarding the duration and extent of appellant’s injuries. He noted that
appellant’s benefits were terminated on January 28, 2013, but that Dr. Wong found that appellant
had not recovered at that time.
By decision dated July 31, 2013, an OWCP hearing representative affirmed the
January 28, 2013 termination of appellant’s compensation benefits. She found that although
Dr. Wong’s report was not sufficiently rationalized to establish causal relationship between
appellant’s preexisting chondromalacia and the work injury, he raised a new issue that required
further development of the medical evidence. The hearing representative directed further

4

development as to whether appellant’s preexisting chondromalacia of the trochlear groove was
aggravated, exacerbated, or precipitated by the work injury.3
On August 13, 2013 OWCP referred appellant to Dr. Lakin for a second opinion
regarding whether appellant’s chondromalacia was causally related to the work injury. In his
September 9, 2013 report, Dr. Lakin stated that he reexamined appellant on August 28, 2013. He
noted that appellant still complained of left knee pain worsened by prolonged walking and
getting up from a sitting position. Dr. Lakin related that appellant last saw Dr. Wong
approximately three to four months ago and that she was not presently under the care of any
physician. On examination he found well-healed arthroscopic portals anteroinferiorly and
anteromedially. Dr. Lakin noted that there was no joint line tenderness medially or laterally and
no patellofemoral crepitus or compression. He noted that quadriceps and hamstring strength was
5/5. Dr. Lakin opined that the work incident did not aggravate appellant’s preexisting left knee
chondromalacia of the patellofemoral joint and trochlear groove. He noted that the left knee,
including the patellofemoral joint was unremarkable currently, and unremarkable at the time of
his original May 23, 2012 examination. Dr. Lakin advised that it is well known in orthopedic
literature that osteochondral changes can be present radiographically, yet many of these lesions
are asymptomatic. He noted that appellant had no clinical symptomology of the left knee
patellofemoral joint and, therefore, there was no aggravation by the employment incident.
Dr. Lakin advised that there was no reason why appellant could not return to work full time.
By decision dated November 20, 2013, OWCP denied appellant’s claim for aggravation
or precipitation of chondromalacia of the trochlear groove.
By letter dated December 20, 2013, appellant, through counsel, requested an oral
telephone hearing.
At the June 23, 2014 hearing, counsel argued that there was a conflict in the medical
evidence. He argued that, while Dr. Lakin found that there were no objective findings on
examination, Dr. Wong offered objective findings including crepitus.
By decision dated August 5, 2014, an OWCP hearing representative affirmed the
November 20, 2013 decision, finding that appellant did not establish that the accepted work
incident aggravated her preexisting chondromalacia.
On appeal counsel maintains that there is an unresolved conflict in the medical record.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.4

3

Appellant did not appeal the affirmance aspect of this decision.

4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Causal relationship is a medical issue that must be established by rationalized medical
opinion evidence.5 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted appellant’s claim for left knee tear of the medial meniscus. On
January 28, 2013 appellant’s compensation benefits were terminated based on the opinion of
Dr. Lakin, who opined that appellant no longer had residuals of the accepted condition. On
July 31, 2013, 00an OWCP hearing representative affirmed the January 28, 2013 termination but
found that the medical evidence needed further development with regard to whether appellant’s
preexisting chondromalacia was accelerated by the work injury.
In his February 12, 2013 report, Dr. Wong acknowledged that appellant’s
chondromalacia may have been present before the work injury, but advised that she had no
symptoms of pain or discomfort prior to the injury. He opined that the work-related injury
caused appellant to have a permanent injury to the medical meniscus of the knee and exacerbated
the chondromalacia of the joint and trochlear groove. Dr. Wong further opined that appellant
would always have residual pain and discomfort of the medial joint as well as to the
patellofemoral joint. The Board finds that, although he opined that the work-related injury
exacerbated appellant’s chondromalacia, Dr. Wong failed to provide sufficient medical rationale
supporting his opinion. The Board has held that an opinion that a condition is causally related to
an employment injury because the employee was asymptomatic before the injury but
symptomatic after it is insufficient, without supporting rationale, to establish causal relationship.8
This report is of diminished probative value because it fails to explain how the accepted left knee
tear of the medial meniscus accelerated appellant’s preexisting chondromalacia. The need for
medical reasoning is particularly important in view of Dr. Wong’s October 11, 2012 report in
which he opined that he did not believe chondromalacia to be the cause of appellant’s pain which
he attributed to quad weakness. Other reports from Dr. Wong are also insufficient to discharge
appellant’s burden of proof as they do not offer a specific opinion on causal relationship between
the diagnosed condition and the work-related injury.

5

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

Thomas D. Petrylak, 39 ECAB 276 (1987).

6

In his September 9, 2013 report, Dr. Lakin noted that appellant complained of left knee
pain worsened by prolonged walking and getting up from a sitting position. He opined that the
work incident did not aggravate appellant’s preexisting left knee chondromalacia of the
patellofemoral joint and trochlear groove. Dr. Lakin noted that the left knee, including the
patellofemoral joint was unremarkable currently and unremarkable at the time of his original
May 23, 2012 examination. He advised that it is well known that osteochondral changes can be
present radiographically and yet many of these lesions are asymptomatic. Dr. Lakin noted that
appellant had no clinical symptomology of the left knee patellofemoral joint on his examinations
and, therefore, there was no aggravation by the employment incident. He found no basis on
which to support that appellant’s chondromalacia was aggravated by the May 24, 2011 work
injury. The Board also notes that initial medical reports, including those from Dr. Wong in 2011,
do not indicate that appellant had chondromalacia which was aggravated by the May 24, 2011
work injury.
Consequently, the weight of the medical evidence does not establish that appellant’s
chondromalacia was aggravated by the May 24, 2011 work injury.
On appeal, counsel asserts that there is an unresolved conflict in the medical evidence
under 5 U.S.C. § 8123(a). However, a conflict only occurs when there are two reports of
virtually equal weight and rationale that reach opposing conclusions.9 Here, Dr. Wong’s reports
are of diminished probative value for the reasons previously provided. As noted, causal
relationship is a medical question that must be established by probative medical opinion from a
physician.10 The physician must accurately describe appellant’s work duties and medically
explain the pathophysiological process by which these duties would have caused or aggravated
the condition.11 Because appellant has not provided such medical opinion evidence in this case,
she has failed to meet her burden of proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that the
May 24, 2011 work injury accelerated or contributed to her preexisting chondromalacia.

9

See James P. Roberts, 31 ECAB 1010 (1980). See John D. Jackson, 55 ECAB 465 (2004) (a simple
disagreement between two physicians does not, of itself, establish a conflict; to constitute a conflict of medical
opinion, the opposing physicians’ reports must be of virtually equal weight and rationale).
10

See supra note 5.

11

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket
No. 11-237 (issued September 9, 2011).

7

ORDER
IT IS HEREBY ORDERED THAT the August 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

